DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
Claim 7, line 4: “on the basis of the determined inclination” should read –on a basis of the determined inclination-.  
Claim 11, line 6: “on the basis of the determined milking height” should read –on a basis of the determined milking height-.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
In claim 1, the generic placeholder is “sensor” being modified by functional language “for measuring.” Structure is found in the Specification on page 5, lines 1-4 reciting a series of electrodes and on page 5, and lines 10-13 reciting optical sensors.
In claim 7, the generic placeholder is “sensor” being modified by functional language “for determining.” Structure is found in the Specification on page 11, line 8 reciting a camera. 
In claim 9, the generic placeholder is “milk flow meter” being modified by functional language “to determine.” Structure is found in the Specification on page 11, lines 20-22 reciting it is a combination of the control unit, level sensor, and valve.
In claim 10, the generic placeholder is “device” being modified by functional language “to measure.” There is no structure provided in the Specification.
In claims 11 and 21, the generic placeholder is “device” modified by functional language “to determine.” Structure is found in the Specification on page 6, lines 18-21 reciting “electronic eyes,” a 2D, or 3D camera.
In claim 12, the generic placeholder is “milk hose milk flow meter” being modified by functional language “to determine.” Structure is found in the Specification on page 7, lines 24-26 reciting an electrically or electromagnetically operated, advantageously a magnetohydrodynamic flow meter.
In claim 14, the generic placeholder is “sensor” being modified by functional language “for measuring.” Structure is found in the Specification on page 7, lines 20-21 reciting conductivity, temperature, or color sensors.
In claim 20, the generic placeholders are “first sensor” and “second sensor” being modified by functional language “to measure.” There is no structure provided in the Specification.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitation “device” of claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification provides no further structure or information other than that it is a pressure measuring device that measures the pressure, which does not add anything to the claim limitation as there is no information about what kind of device it is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the examination process, “device” is being interpreted as anything that can carry out the desired function.
Claim limitation “first sensor” and “second sensor” of claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification provides no further structure or information other than that there is a first pressure sensor and a second pressure sensor that measure pressure, which does not add anything to the claim limitation as there’s no information about what kind of sensor they are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the examination process, “first and second sensor” is being interpreted as any two sensors that can carry out the desired function.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-9, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ludwig (DE 3609275 A1) (All references to Ludwig correspond to the English translation provided).
Regarding claim 1, Ludwig discloses a milking system for milking a dairy animal (Paragraph [0001], lines 13-14) comprising at least one milking cup (Figure 1: teat cup 3; Paragraph [0023] lines 230-232) having a first milk outflow opening (See zoomed in Figure 1 shown below with first outflow opening). A measuring chamber (Figure 1: measuring apparatus 9 with measuring vessel 11 and measuring chamber 11c inside) having a milk inlet which is in flow communication with the first milk outflow opening (See zoomed in Figure 1 shown below 

    PNG
    media_image1.png
    1240
    558
    media_image1.png
    Greyscale

Regarding claim 2, Ludwig discloses the milking system wherein the measuring chamber is directly and rigidly connected to the milking cup (Seen in zoomed in Figure 1 above; Paragraph [0024], if connected as close as possible would mean teat cup is attached directly to measuring apparatus making unit rigidly connected).

Regarding 8, Ludwig discloses the milking system wherein the valve is provided in the measuring chamber (Figure 1, flap 17 is inside measuring vessel 11).
Regarding claim 9, Ludwig discloses the milking system further comprising a milk flow meter which is configured to determine a milk flow through the second milk outflow opening on a basis of the passage opening of the valve (Paragraph [0026] lines 273-282; see 112f interpretation of claim 9 above, structure from specification states milk flow meter comprises of the level sensor, the valve, and control unit. Ludwig discloses a combination of the electrodes 13 and 15, the flap 17, and a process computer 25).
Regarding claim 13, Ludwig discloses the milking system wherein the measuring chamber has a cross section that increases away from the milk inlet (See zoomed in Figure 1 above: cross section smaller at milk inlet and clearly increases away from the inlet).
Ludwig discloses all aspects of the invention except that the cross section of the measuring chamber is rounded. It would have been an obvious matter of design choice to make the different portions of the measuring chamber of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.	

Regarding claim 16, Ludwig discloses the milking system wherein the milking cup and the measuring chamber form one rigid unit (Seen in zoomed in Figure 1 above; Paragraph [0024], “connected as close as possible” could mean that the teat cup is attached directly to measuring apparatus; being directly attached together would be “connected as close as possible,” and make the unit rigidly connected).
Regarding claim 18, Ludwig discloses the milking system wherein the level sensor comprises a series of mutually separate electrodes (Figure 1: electrodes 13 and 15) which are electrically connectable via a sensor control unit (Paragraph [0023] lines 237-239 and Paragraph [0025] lines 257-259 and lines 264-269, is capable of or able to be connected via a sensor control unit).
Regarding claim 19, Ludwig discloses the milking system wherein the valve is provided in the second milk outflow opening (Figure 1: flap 17 is provided directly on second outflow opening).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Valtorc Valves and Actuators (2015).
Regarding claim 3, Ludwig discloses the milking system wherein the control unit is configured to adjust the passage opening (Paragraph [0025] lines 264-269) to an open or closed position.
Ludwig does not disclose the passage opening being adjusted between a smallest open position and a largest open position during at least a part of a milking operation.
Valtorc Valves and Actuators (will be referred to as Valtorc) teaches, in the analogous art of valves, a dribble valve that has dual flow positions (seen under “Features”) of an open position and a partially closed position (seen under “Flow Dampening”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system disclosed by Ludwig and incorporated the dribble valve taught by Valtorc in order to reduce flow rate to more accurately fill a vessel (seen under “Filling Vessels”). 
Regarding claim 4, Ludwig as modified above teaches a milking system wherein the control unit is configured to open the passage in the case of a rising milk level and close the 
Ludwig does not teach to enlarge the passage opening and reduce the passage opening.
Valtorc teaches, in the analogous art of valves, a dribble valve that has dual flow positions (seen under “Features”) that can be enlarged to an open position and reduced to a partially closed position (seen under “Flow Dampening”) in order to reduce or increase flow rate (seen under “Filling Vessels”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system disclosed by Ludwig and incorporated the dribble valve taught by Valtorc in order to reduce flow rate to more accurately fill a vessel (seen under “Filling Vessels”).
Regarding claim 17, Ludwig as modified above teaches a milking system wherein the control unit is configured to continuously adjust the passage opening (Paragraph [0025] lines 264-269, valve opens when milk reaches a certain level and closes to fill back up through vacuum cycles during milking process). 
Ludwig does not teach the opening being adjusted between a smallest open position and a largest open position during a main milking phase of the milking operation.
Valtorc teaches, in the analogous art of valves, a dribble valve that has dual flow positions (seen under “Features”) that can be enlarged to an open position and reduced to a partially closed position (seen under “Flow Dampening”) in order to reduce or increase flow rate (seen under “Filling Vessels”).
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Valtorc as applied to claim 4 above and further in view of Jenkins et al. (GB 2154007 A).
Regarding claim 5, Ludwig as modified above teaches the milking system wherein the control unit is configured to adjust the passage opening (Paragraph [0025] lines 264-269).
Ludwig does not teach that the passage opening is adjusted in such a way that the aim is a milk level which remains the same.
Jenkins et al. teaches valves V2 and V3 are adjusted by a controller in such a way that the aim is a milk level (in vessel E1) which remains the same (Jenkins et al.: Figure 1; Page 2 lines 35-54).
It would have been obvious for a person having ordinary skill in the art to have taken the milking system taught by Ludwig in view of Valtorc and incorporated the constant milk level in the measuring chamber taught by Jenkins et al. in order to avoid mixing milk and air that occurs when filling up an initially empty vessel (Jenkins et al.: Page 1 lines 7-25).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Hoefelmayr (US 2011/0283810 A1).
Regarding claim 7, Ludwig as modified above teaches the milking system comprising a milking cup (Figure 1, teat cup 3).

Hoefelmayr teaches an inclination sensor (Hoefelmayr: Figure 1, inclination sensor 239) for determining an inclination of a milking cup (Hoefelmayr: Paragraph [0171] lines 1-6, inclination of container 201), wherein a control unit is operatively connected to the inclination sensor and is configured to correct the measured milk level on the basis of the determined inclination (Hoefelmayr: Paragraph [0171] lines 1-22, evaluation unit can correct measured milk flow or milk quantity on basis of inclination measured).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system taught by Ludwig and incorporated the inclination sensor taught by Hoefelmayr in order to greatly reduce the corruption of measurements taken of the milk flow from the apparatus being held at any degree other than vertical (Hoefelmayr: Paragraph [0048]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Boehm et al. (WO 2008/141664 A1) (All references to Boehm et al. correspond to the English translation provided).
Regarding claim 10, Ludwig as modified above does not teach the milking system further comprising a pressure measuring device configured to measure a pressure difference over the valve and/or the passage opening.

It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system as taught by Ludwig and incorporated the pressure measuring device taught by Boehm et al. in order to adjust vacuum pump level applied based off of pressure measurements of the measuring line in order to maintain for create negative pressure (Boehm et al.: Paragraph [0028] lines 261-263, Paragraph [0066]).
Regarding claim 20, Ludwig as modified above does not teach a milking system wherein the pressure measuring device comprises a first pressure sensor configured to measure a pressure in the measuring chamber, and a second pressure sensor to measure a pressure in the milk hose.
Boehm et al. teaches a milking system wherein the pressure measuring device (Boehm et al.: Figure 2, pressure sensors 4 and 8) comprises a first pressure sensor (pressure sensor 8) configured to measure a pressure in the measuring chamber (Boehm et al.: Figure 2, pressure sensor 8, disposed between container 9 and valve 6 along storage line 44; Paragraph [0060] lines 539-540), and a second pressure sensor (pressure sensor 4) to measure a pressure in the milk hose (Boehm et al.: Figure 2, pressure sensor 4, disposed along measuring line 30; Paragraph [0057] lines 508-511).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system as taught by Ludwig and incorporated the .
Claims 11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Fematt (US 2002/0156589 A1).
Regarding claim 11, Ludwig as modified above does not teach the milking system further comprising a height determining device configured to determine a milking height at which the measuring chamber is located during milking of the dairy animal, and wherein the milk flow meter is operatively connected to the height determining device and is configured to determine the milk flow on the basis of the determined milking height.
Femett teaches a milking system further comprising a height determining device (Fematt: Paragraph [0113], device can be optical detector) configured to determine a milking height at which the measuring chamber is located during milking of the dairy animal (Fematt: Paragraph [0036], can measure the height of a selected section i.e. the measuring chamber), and wherein the milk flow meter is operatively connected to the height determining device and is configured to determine the milk flow on the basis of the determined milking height (Fematt: Paragraph [0037], first detector is a part of milk flow meter therefore would be in connected to it, first detector measures height of selected section and second detector determines the selected section that has traversed and elapsed time over known distance).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system taught by Ludwig and incorporated the height determining device taught by Fematt to provide an additional method of calculating milk 
Regarding claim 14, Ludwig as modified above does not disclose the milking system comprising an additional sensor for measuring a milk-related property. 
Fematt teaches a milking system comprising an additional sensor for measuring a milk-related property (Fematt: Figure 6; Paragraph [0118], conductivity sensor 158).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system of Ludwig and incorporated the additional sensor taught by Fematt to provide a way to measure the conductivity of milk, which flow meters are well known in the art to utilize the measurement of milk conductivity (Fematt: Paragraph [0026]).
Regarding claim 21, Ludwig as modified above does not teach wherein the height determining device is configured to determine a valve height at which the valve is located during milking, and wherein the milk flow meter is configured to determine the milk flow on a basis of the valve height.
Fematt teaches wherein the height determining device (Fematt: Paragraph [0113], device can be optical detector) is configured to determine a valve height at which the valve is located during milking (Fematt: Paragraph [0036], can measure the height of a selected section i.e. the valve), and wherein the milk flow meter is configured to determine the milk flow on a basis of the valve height (Fematt: Paragraph [0037], first detector is a part of milk flow meter therefore would be in connected to it, first detector measures height of selected section and 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system taught by Ludwig and incorporated the height determining device taught by Fematt to provide an additional method of calculating milk flow rate and also to track a maximum height of a selected section to ensure it is a height less than a height at which would occlude the conduit/hose (Fematt: Para [0034] lines 1-7).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Carrano et al. (EP 0784924 A1).
Regarding claim 12, Ludwig as modified above does not teach the milking system comprising a milk hose milk flow meter in or around the milk hose for measuring the milk flow.
Carrano et al. teaches a milking system comprising a milk hose milk flow meter (Carrano et al.: Figure 1, milk meter 22) in or around the milk hose for measuring the milk flow (Carrano et al.: Col. 2, lines 49-56).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the milking system taught by Ludwig and incorporated the milk hose milk flow meter taught by Carrano et al. to provide a way to measure milk flow through the milk hose (Carrano et al.: Col. 1, lines 8-13).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (DE 3609275 A1) in view of Carrano et al. (EP 0784924 A1) as applied to claim 12 above, and further in view of Iwasaki (CN 102334015 A) (All references made to Iwasaki correspond to the English translation provided).

Carrano does not teach the milking system wherein the milk hose milk flow meter is a contactlessly measuring electrically or electromagnetically operated milk hose milk flow meter.
Iwasaki teaches a milk hose milk flow meter is a contactlessly measuring electrically or electromagnetically operated milk hose milk flow meter (Iwasaki: Paragraph [0006] lines 57-61, milk flow measurement device arranged in a milking pipeline, electrically controllable electromagnetic coil). 
Accordingly, the prior art references teach that it is known that contactlessly measuring electrically operated milk flow meters and contact flow meters are functional equivalents for measuring flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the contactlessly flow meter for the contact flow meter, because both elements were known equivalents for measuring milk flow (MPEP 2143). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van den Berg (US 5809932 A), Van den Berg et al. (US5568788 A), Thompson et al. (US 5218924 A), and Hoefelmayr et al. (US 5094112 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 4174                                                                                                                                                                                                        
/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4100